DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid and State Operations
July 27, 2006

SMDL #06-018

Dear State Medicaid Director:
This is one of a series of letters that provides guidance on the implementation of the Deficit Reduction
Act of 2005 (DRA) (Pub.L.109-171). This legislation makes a number of changes in the rules related to
eligibility and benefits in the Medicaid program. This letter provides information for States regarding
implementation of new rules related to the following DRA provisions:
• Sections 6011 and 6016, pertaining to transfers of assets for less than fair market value,
including:
- Extension of the look-back period to 60 months
- Start date of the penalty period
- Partial month transfers
- Option to combine multiple transfers made in more than one month
- Purchase of promissory notes, loans, or mortgages
- Purchase of life estates
- Undue hardship
• Section 6012, pertaining to treatment of annuities, including:
- Disclosure of interest in an annuity
- Requirement to name the State as a remainder beneficiary
- Applications for coverage of long-term care services in section 1634 States
- Consideration of income and resources from an annuity
- Annuity-related transactions other than purchases
- Requirement to name the State as a remainder beneficiary on annuities
- Annuities purchased by or on behalf of an annuitant who applied for medical assistance

• Section 6013, pertaining to application of the “income first” rule under spousal
impoverishment.

• Section 6014, pertaining to disqualification for long-term care coverage for individuals with
substantial home equity.

• Section 6015, pertaining to the treatment of continuing care retirement community (CCRC)
entrance fees.

Page 2 - State Medicaid Director

These provisions are discussed in detail in a series of enclosures to this letter. The changes modify
various portions of the Federal Medicaid statute related to the topics shown above. However, many
provisions of the statute are not changed by the DRA. In implementing the DRA, States should note
that unless specifically amended, existing law will govern the topics shown above, and prior policy
guidance issued by the Centers for Medicare & Medicaid Services is applicable.
Effective Date
Most, but not all, of the changes made by the DRA are effective upon the date of enactment, February 8,
2006. Please see the individual enclosures for information about the effective dates of specific
provisions.
If you have any questions, please contact Gale Arden, Director, Disabled & Elderly Health Programs
Group at 410-786-6810 or by e-mail at Gale.Arden@cms.hhs.gov .
We look forward to working with you as you implement this legislation.
Sincerely,
/s/
Dennis G. Smith
Director
Enclosures
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Martha Roherty
Director, Health Policy Unit
American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association

Page 3 - State Medicaid Director
Jacalyn Bryan Carden
Director of Policy and Programs
Association of State and Territorial Health Officials
Christie Raniszewski Herrera
Director, Health and Human Services Task Force
American Legislative Exchange Council
Lynne Flynn
Director for Health Policy
Council of State Governments

